IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
ROBERT EVINS,

              Petitioner,

v.                                                        Case No. 5D15-4337

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 11, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Evins, Clermont, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 7, 2015, violation

of probation judgments and sentences in case numbers 2008-CF-14383-A-O, 2008-CF-

13604-A-O, and 2014-CF-11423-A-O, in the Circuit Court in and for Orange County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

LAWSON, C.J., SAWAYA and PALMER, JJ., concur.